IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40175
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUCIANO RESENDEZ-MENDEZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-01-CR-291-1
                       --------------------
                         October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Luciano Resendez-Mendez appeals his sentence following his

guilty-plea conviction for one count of aiding and abetting an

aggravated assault, a violation of 18 U.S.C. § 113.    He argues

that the district court erred in sentencing him as a career

offender pursuant to U.S.S.G. § 4B1.1.   This court will uphold a

sentence unless it is imposed in violation of law, is based on an

erroneous application of the Sentencing Guidelines, or

unreasonably departs from the applicable Guideline range.      United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40175
                                 -2-

States v. Guadardo, 40 F.3d 102, 103 (5th Cir. 1994).     The

district court’s application of the Guidelines is reviewed de

novo, and its findings of fact are reviewed for clear error.

United States v. DeSantiago-Gonzalez, 207 F.3d 261, 263 (5th Cir.

2000).

     Resendez-Mendez contends that the district court’s decision

to sentence him as a career offender pursuant to U.S.S.G. § 4B1.1

was erroneous because the evidence adduced at sentencing did not

suffice to prove that his prior convictions were felony offenses

involving the distribution of a controlled substance.     The record

supports the district court’s decision to impose the disputed

adjustment.    See U.S.S.G. § 4B1.1; FLA. STAT. § 893.13(1)(a).

Resendez-Mendez has not shown that the district court erred in

sentencing him.    Accordingly, the judgment of the district court

is AFFIRMED.